Title: To George Washington from George Mercer, 26 April 1757
From: Mercer, George
To: Washington, George



Dear Sir.
Fort Loudoun April 26th 1757.

Since my last to you, we have held Council after Council every day with the Indians. They seem at last pretty well satisfied, and a Party of them sett out this Day to War; the others will follow so soon as they get their Shoes made. There is a great Scarcity of Deer Skins, and I am obliged to send thro’ the whole County to provide them.
Inclosed are two Letters from the Head Warriours to the Govr, which they insisted I should write, and desired I might not be afraid to do it; it was their Talk they said, which I wrote, which they intended to give him freely.
By every thing you’ll observe, the chief thing is a present, and they expect a very good one, and have not omitted upon all Occasions to tell me what the French give their Indians. They make no Secret either of their Intentions in Case they are not properly encouraged. One of the Warriours told Major Lewis in Augusta, that he had been often told Lies in his Nation, but now he was come himself to see if they would never tell the Truth. If they did not now, he said, as the Govr had promised them a large Present if they would come & fight, and if he did not get it when he came here, he would turn back and take every thing from the Inhabitants as they went along, and maybe, siad he, scalp some of them too, for he said if they had stayed at home and hunted, they could buy as much Goods as they wanted with their Skins.
You’ll observe, Wauhatchee has desired the Govr to meet

them here, and I am certain it will be of the greatest Service if he does; they have much to ask of him, which they say, he shall hear when they see him. I know the one part of their Request is to send some of their Warriours Home to talk to his Majesty.
Many of our Soldiers have made Application to go out with them, but as their Destination is uncertain, and may suddenly be ordered away, I have not allowed any of them to go.
Smith the Interpreter I believe is one of the best on the Continent. he is an extreme modest Man, and behaves himself very well in every particular. The Warriours have desired that he may have a good Suit of Clothes provided for him against he returns. Really the Man’s Behaviour entitles him to some Notice from the Governour.
I am much at a Loss what will be done with the next Party of Indians, which I am told are now in Augusta. We have neither Shirts nor Blankets to give them; nor do I know where to get them, nor is there more than 24 or 5 Guns for them, all have been taken from Bedford and Augusta Courthouses, and there are 80 Indians in the Party that’s on their March, I am informed.
I sent down to the Ohio Store for some things for these; Colo. Cresap writes me that Trent has made a Contract with Sir Wm Johnson for them. There is neither Paint, scalping Knives, Wampum nor pipe Tomahawks to be had there, nor is there any Silver Truck.
Pray Colo. push this Matter as much as possible, for you know how much depends upon the Interest of these Indians. If they are not properly rewarded, they will all forsake us: the Consequences then are plain. They will not be idle Spectators, but will be employed.
Excuse me I pray, for troubling you with this long Epistle; tho’ I have been so full, I do not presume to direct or offer my Sentiments, but represent every thing in the very Light the Indians now consider them, which I am certain from your Knowledge of those people, you’ll know to be true; therefore I need not have been so explicit.
Colo. Stephen is not arrived yet, nor have I heard of his March. I am Dear Sir Your most obedient and obliged humble Servant

Go: Mercer

